DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 06/08/2020.  With entry of the preliminary amendment filed 06/17/2020, Claims 1-23 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 07/06/2020, 07/23/2021 and 02/02/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Claims
	Claim 1 is objected to because of the following informalities: in line 3, it is recommended that “characterized in that” be amended to –wherein--.
Claim 4 is objected to because of the following informalities: in line 4, it is recommended that “Hot Set Determination” be amended to --hot set determination--. 
Appropriate correction of the aforementioned claims is required. 
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9, 13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 6, 7, 9, 17 and 18, the abbreviation “e.g.” and the phrase "for example" renders the claims indefinite because it is unclear whether the subject matter following the respective abbreviation and phrase should be construed as an essential or optional feature of the claimed invention.  See MPEP § 2173.05(d).  For purposes of substantive examination, an assumption has been made that the latter (broader) interpretation applies.  However, clarification and appropriate correction are required.
Regarding Claim 13, the claim contains the broad recitation “P1 is 0.89 and P2 is 3.0” followed by the linking term "preferably" and then narrower recitation “P1 is 0.90 and P2 is 1.5”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP§ 2173.05(d).  More specifically, it is unclear whether the features introduced by such linking term are intended to be restrictive of the corresponding broader recitation, or merely exemplary of the remainder of the claim, and therefore not required.  For purposes of substantive examination, the features introduced by the aforementioned linking term are being treated as merely exemplary of the corresponding broader recitation, in accordance with the principal of giving the   broadest reasonable interpretation to pending claims. See MPEP § 2173.01(1).  However, clarification and appropriate correction are required.

Claim Rejections – Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 23-25 of copending Application No. 16/770,709 (reference application; published as US 2021/0163635 A1).  
Although the claims at issue are not identical, they are not patentably distinct from each other because of the substantial overlap in scope of the mutually claimed subject matter.  In particular, both the pending and copending claims are drawn to the same basic invention, i.e., a polymer composition comprising a polyethylene and a crosslinking agent, and overlap substantially with respect to mutually claimed parameters, including: total amount of vinyl groups B (of the overall composition) and P (of the polyethylene), amount/type of crosslinking agent, and MFR2 ranges.  See, e.g., copending claims 1-3, 11-17 and 25 and cf. pending claims 1-3 and 10-16.  Therefore, the copending claims anticipate the scope of the pending claims herein.  Accordingly, it would have been obvious to one of ordinary skill in the art to practice the pending claims when in possession of the copending claims.  Thus, the pending claims are obvious variants of the copending claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 11-15 and 17-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11 and 15-31 of copending Application No. 16/771,304 (reference application; published as US 2021/0087358 A1).  
Although the claims at issue are not identical, they are not patentably distinct from each other because of the substantial overlap in scope of the mutually claimed subject matter.  In particular, both the pending and copending claims are drawn to the same basic invention, i.e., a polymer composition comprising a polyethylene and a crosslinking agent, and overlap substantially with respect to mutually claimed parameters, including: total amount of vinyl groups B (of the overall composition) and P (of the polyethylene), amount of crosslinking agent, and MFR2 ranges.  See, e.g., copending claims 1, 8-11 and 21-26 and cf. pending claims 1-3 and 11-15.  According to copending claim 1, the polymer composition further comprises nitrogen-containing antioxidant(s) present in a defined amount (wt%).  This feature is not positively recited in the pending claims; however, pending claim 1 is couched in open (comprising) language and therefore does not exclude a polymer composition wherein nitrogen-containing antioxidant(s) is present in an amount as required by the copending claims.  Accordingly, it would have been obvious to one of ordinary skill in the art to practice the pending claims when in possession of the copending application claims. Thus, the pending claims are obvious variants of the copending claims.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 17-19 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19-22 of copending Application No. 16/771,715 (reference application; published as US 2021/0163637 A1).  
Although the claims at issue are not identical, they are not patentably distinct from each other because of the substantial overlap in scope of the mutually claimed subject matter.  In particular, pending claim 17 is drawn to an article comprising the polymer composition of claim 1, wherein the article is, for example, a cable.  Pending claim 18 is drawn to the article of claim 17, wherein the article comprises layer(s), e.g. insulating layer(s), which is/are obtained from the polymer composition, wherein the article is, for example, a cable.  Pending claim 19 is drawn to the article of claim 17, which is a power cable.  Copending claim 1 is drawn to a cable comprising layer(s), wherein the layer(s) is/are obtained from a polymer composition, wherein the polymer composition comprises: a polyethylene and a crosslinking agent.  Pending claim 1 (incorporated by reference into claim 17) likewise recites a polymer composition comprising a polyethylene and a crosslinking agent, and the respective independent claims overlap substantially in scope with respect to mutually claimed parameters of total amount of vinyl groups B and amount of crosslinking agent.  Further, copending claims 20-22 are drawn to a process that comprises identical steps to those recited in pending claims 22 and 23.  Therefore, the copending claims anticipate the scope of the pending article/process claims herein.  Accordingly, it would have been obvious to one of ordinary skill in the art to practice the pending claims when in possession of the copending claims.  Thus, the pending claims are obvious variants of the copending claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-14, 16, 17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shroff (US 5486575).
	The present invention, as recited in Claim 1, is a polymer composition comprising:
a polyethylene and a crosslinking agent, characterized in that:
the polymer composition contains a total amount of vinyl groups which is B vinyl
groups per 1000 carbon atoms, and B1 ≤ B, wherein B1 is 0.88, when measured prior to
crosslinking according to method ASTM D6248-98; and 
the crosslinking agent is present in an amount which is Z wt%, based on the total
amount (100 wt%) of the polymer composition, and Z < Z2, wherein Z2 is 0.30.
	Regarding Claims 1, 16 and 20, Shroff is directed to blow molding resins obtained by subjecting ethylene polymer resins having broad molecular weight distributions obtained from chromium-catalyzed polymers to modification with peroxides (Col. 1, lines 7-14).  The modification involves contacting the polyethylene resin with from 25 to 300 ppm (= 0.03 wt%) organic peroxide while maintaining the resin at a temperature above the decomposition temperature of the organic peroxide but below the temperature where significant decomposition of the resin occurs (Col. 8, line 58 et seq.).  Further, the contacting period is described as sufficient to provide for the organic free radical moieties generated when the organic peroxide decomposes to be substantially uniformly distributed throughout the resin melt and substantially completely consumed (Col. 9, lines 1-5).  Shroff notes that such peroxide modification of polyethylene resins is sometimes referred to in the literature as “lightly crosslinking” or “coupling” (Col. 2, lines 43-47).  As such, the disclosed modification process is seen to impart at least a slight degree of crosslinking to the modified polyethylene resin and, consequently, the organic peroxides utilized therein are considered to qualify as “crosslinking agent” as per claims 1 and 16.  
	Further as to claims 1 and 20, Shroff in Examples I and II describes a peroxide modification process wherein pellets of a high-density polyethylene resin produced by a particle-form polymerization process of the type described in U.S. Pat. No. 5,081,089 were blended with certain organic peroxides in amounts equating to weight percent values within the claimed range for Z2; e.g., 200 ppm or 0.02 wt% as per Example II.  The blending was performed by melt-mixing the components in a single-screw compounding extruder (Col. 11, line 43 et seq.), which corresponds to an exemplary mixing procedure disclosed by the Applicants herein (cf., Spec., page 48, lines 30-32).  Shroff in Table I characterizes the polyethylene resin used in Examples I and II as containing, respectively, 1.06 and 1.35 terminal vinyl unsaturation content per 1000 carbons atoms (Col. 10, lines 41-44; Col. 13, lines 40-50).  Thus, prior to the modification (crosslinking), said polyethylene resin contained a total amount of vinyl groups per 1000 carbon atoms within the presently claimed range for B1.  It is acknowledged that Shroff determines the terminal vinyl unsaturation content by infrared spectroscopy according to procedures detailed in two cited journal publications (Col. 4, line 65 to Col. 5, line 4) rather than according to the method of ASTM D6248-98.  However, on the present record, there is no basis to infer that the terminal vinyl unsaturation contents reported in Shroff would differ materially if measured according to the recited ASTM standard rather than by the procedures described therein.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an actual and unobvious difference. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding Claim 2, Shroff in Examples I and II describes blends of polyethylene resin and organic peroxides, wherein the polyethylene is considered “saturated” as claimed, inasmuch as the resin was produced by particle-form polymerization of ethylene without mention of polyunsaturated comonomer (Col. 11, lines 35-40).  
	Regarding Claim 3, Shroff describes decomposition of the organic peroxide (Col. 9, lines 1-5) but is silent as to resulting formation of less than 130 ppm of methane.  However, given the identity of compositional components and the similarity in decomposition conditions as discussed above, there is a plausible basis to infer that formation of the claimed quantity of methane implicitly results during the modification process described in Shroff.   Where, as here, there is sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding Claims 4 and 10, it is acknowledged that Shroff does not characterize the modified polyethylene resins in terms of hot set elongation or complex viscosities at 0.05 rad/sec and 300 rad/sec as claimed.  Nevertheless, Shroff teaches modification conditions within the scope of the Applicants’ blending procedure applied to a polymer composition within the ambit of present claim 1 as discussed above.  Therefore, the claimed physical and rheological properties are reasonably presumed to implicitly result from practice of the modification process described in Shroff. The onus is shifted to applicants to show otherwise as per In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP § 2112.
	Regarding Claims 11-13, Shroff discloses the polymer composition of claim 1 as discussed above.  Further, as described in Examples I and II thereof, the polymer composition is a blend comprising a polyethylene containing 1.06 or 1.35 terminal vinyl unsaturation content per 1000 carbons atoms, which corresponds to B values within claims 11 and 12, and P values within claim 13 (where the total amount of vinyl groups B is provided by the polyethylene).  The same blend further comprises organic peroxide in amounts corresponding to Z values within claim 12; e.g., Z = 0.02 where 200 ppm of organic peroxide was used as per Example II.    
	Regarding Claim 14, Shroff discloses the polymer composition of claim 13 as discussed above.  Shroff further discloses wherein the composition simultaneously satisfies the claimed conditions for P, Z and MFR2; for instance, a terminal unsaturation content of 1.35 vinyl groups per 1000 carbons atoms (P = 1.35), an amount of organic peroxide of 200 ppm (Z = 0.02), and a MI (melt index) of 0.36 as per Example II therein.  In regards to MI, it is further noted that Shroff determines resin melt indexes in accordance with ASTM D 1238-57T at 2160 grams load, 190oC (Col. 4, lines 15-18); the same load/temperature conditions are utilized by the Applicants to determine MFR2 (cf. Spec., page 54, lines 14-15).  Hence, it is implicit that the 0.36 MI reported in Table I of Shroff reflects a dg/10 min value of MFR2 as claimed.   
	Regarding Claims 17 and 21, Shroff further discloses an article comprising the polymer composition of claim 1, specifically, a blown bottle, as well as a process for producing the article, wherein the process comprises using the polymer composition to produce the article (Col. 13, line 30 et seq.).  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Beek et al (US 2016/0347876 A1) is cited as pertinent to use of a functionalized ethylene-based (co)polymer in a process for crosslinking polyethylene, allowing for the use of lower amounts of peroxide, which results in lower amounts of residual volatiles stemming from peroxide decomposition products, such as methane ([0005]-[0007]).  The citation does not teach the present invention, especially a polymer composition comprising a polyethylene and a crosslinking agent, wherein the polymer composition has a total amount of vinyl groups B as defined in claim 1.


Conclusion
Claims 5-9, 15, 18, 19, 22 and 23, as presently understood, are deemed free of the prior art.  However, in view of the rejections under 35 U.S.C. 112 and on various double-patenting grounds supra, no claims are in condition for allowance at this time. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/06-10-22